Citation Nr: 1326282	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  12-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Propriety of the reduction in the rating for service-connected osteoarthritis of the right knee with loss of extension, from 30 percent to 20 percent, effective August 1, 2010.

2.  Propriety of the reduction in the rating for service-connected right knee instability, from 10 percent to noncompensable, effective August 1, 2010.

3.  Propriety of the reduction in the rating for service-connected traumatic arthritis of the left knee with loss of flexion, from 10 percent to noncompensable, effective August 1, 2010.

4.  Propriety of the severance of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

5.  Propriety of the severance of basic eligibility to Dependents' Educational Assistance (DEA), pursuant to 38 U.S.C.A. Chapter 35.

6.  Entitlement to an increased disability rating in excess of 30 percent for osteoarthritis of the right knee with loss of extension.

7.  Entitlement to an increased disability rating in excess of 10 percent for right knee instability.

8.  Entitlement to an increased disability rating in excess of 10 percent for traumatic arthritis of the left knee with loss of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which reduced the Veteran's disability ratings for osteoarthritis of the right knee with loss of extension from 30 percent to 20 percent, right knee instability from 10 percent to noncompensable, and traumatic arthritis of the left knee with loss of flexion from 10 percent to noncompensable, effective August 1, 2010.  Additionally, the Veteran's TDIU and DEA benefits were discontinued, effective August 1, 2010.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in May 2010.  In a January 2011 statement, the Veteran's representative noted that the Veteran wished to withdraw the reinstatement of his individual unemployability claim.  However, after the withdrawal was received, the RO issued a July 2012 statement of the case (SOC) including the issue of termination of a TDIU.  Therefore, the Board finds that the VA took an action (namely, including the issue of termination of a TDIU on the July 2012 SOC) that reasonably led the Veteran and his representative to believe that the issue was on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  Thus, the Board finds that this issue of propriety of the severance of a TDIU is properly before the Board.  Thereafter, the Veteran perfected his appeal in July 2012.

The Veteran was afforded a Video Conference Hearing before the undersigned Acting Veterans Law Judge in May 2013.  A written transcript of this hearing was prepared and incorporated into the evidence of record. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board. 

The Board recognizes that the Veteran submitted a June 2013 statement reporting that he submitted additional medical evidence in support of his unemployability.  The Board has not received this additional medical evidence, and it is also not located in the Virtual VA paperless claims file.  Nevertheless, the Board finds that a decision pertaining to the Veteran's TDIU claim can be made without the additional evidence, as the outcome below is favorable, and therefore, not prejudicial to the Veteran. 

The issues of entitlement to increased disability ratings for osteoarthritis of the right knee with loss of extension, right knee instability, and traumatic arthritis of the left knee with loss of flexion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an October 2009 rating action, the RO proposed to reduce the Veteran's ratings for osteoarthritis of the right knee with loss of extension from 30 percent to 20 percent, right knee instability from 10 percent to noncompensable, and traumatic arthritis of the left knee with loss of flexion from 10 percent to noncompensable, and discontinue the Veteran's TDIU and DEA benefits, primarily based on the May 2009 VA examination findings.

 2.  In April and May 2010 rating decisions, the RO implemented the reductions and severances noted above, effective August 1, 2010.

3.  At the time of the reduction, the Veteran's service-connected osteoarthritis with loss of extension and instability of the right knee had been in effect since 1998 and traumatic arthritis of the left knee with loss of flexion had been in effect since 1992, a period of more than five years.

4.  The lay and medical evidence does not show an improvement in the osteoarthritis with loss of extension and instability of the right knee, and traumatic arthritis of the left knee with loss of flexion under the ordinary conditions of life and work.

5.  The evidence of record was not clear and convincing that the Veteran was actually employable in substantially gainful employment at the time his TDIU was terminated.

6.  As the evidence of record warrants a restoration of a TDIU, the Veteran is found to be permanently and totally disabled, and he is entitled to a restoration of DEA benefits.


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating to 20 percent for the Veteran's service-connected osteoarthritis of the right knee with loss of extension was improper and the 30 percent rating is restored, effective August 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2012).

 2.  The reduction of the 10 percent rating to noncompensable for the Veteran's service-connected right knee instability was improper, and the 10 percent rating is restored, effective August 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2012).

3.  The reduction of the 10 percent rating to noncompensable for the Veteran's service-connected traumatic arthritis of the left knee with loss of flexion was improper, and the 10 percent rating is restored, effective August 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 3.951(b) (2012).  

4.  The termination of the Veteran's TDIU was improper, and is restored, effective August 1, 2010.  38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2012).

5.  The termination of the Veteran's DEA benefits was improper, and is restored, effective August 1, 2010.  38 U.S.C.A. § 3501, 3512 (West 2002); 38 C.F.R. §§ 3.105(e) 3.343, 3.57, 3.807, 4.16, 21.3021, 21.3040, 21.3041, 21.3043 (2012); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable dispositions, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Propriety of the Reduction

A. Right and Left Knee Rating Reductions

The Veteran challenges the propriety of the reductions of the evaluations for his service-connected osteoarthritis and instability of the right knee, and traumatic arthritis of the left knee, contending the disabilities have not improved to warrant a reduction in ratings.

For historical purposes, the Veteran was granted service connection for residuals of a left knee injury with traumatic arthritis in a January 1969 rating decision, and assigned a 10 percent disability rating under Diagnostic Code (DC) 5257, effective January 29, 1969.  Additionally, in a July 1989 rating decision, the RO increased the Veteran's left knee disability rating to 20 percent, effective October 1, 1988.  In an October 1994 rating decision, the RO increased the Veteran's left knee disability rating to 30 percent, effective December 1, 1992.  In a July 1999 rating decision, the RO granted a separate 10 percent disability rating for loss of flexion of the left knee under DC 5260, effective December 1, 1992.  In an April 2000 rating decision, the RO recharacterized the Veteran's left knee disability as arthroplasty of the left knee, and continued a 30 percent disability rating under DC 5055.  At that time, the Veteran's 10 percent disability rating under DC 5260 was not addressed and remained in effect.  In an August 2001 rating decision, the RO increased the Veteran's status post arthroplasty of the left knee to 60 percent under DC 5055, effective May 1, 2001.  The Veteran was also afforded multiple periods of a 100 percent disability rating for his left knee disability based on the need for convalescence.  

In reference to the Veteran's right knee disability, he was first granted service connection for osteoarthritis of the right knee with loss of extension in a March 1999 rating decision, and assigned a 10 percent disability rating under DC 5003, effective May 18, 1998.  In a July 1999 rating decision, the RO increased the Veteran's disability rating for his right knee to 30 percent under DC 5261 for loss of extension and granted a separate 10 percent disability rating for instability of the right knee under DC 5257, effective May 18, 1998.  

In October 2008, the Veteran filed claims for increased disability ratings for his service-connected disabilities.  

The Veteran was afforded a VA examination in May 2009.  The Veteran reported such knee symptoms as constant, dull, nagging, and throbbing pain.  Both knees were aggravated further by walking.  He stated that the length of a hallway caused him pain in the knees.  The examiner noted that he walked quickly up and down the hall twice for a total of almost 300 plus feet.  He reported difficulty sleeping at night and standing for longer than 20 minutes due to knee pain.  He noted that stairs aggravated his knees, and that he had lost his balance and fallen down stairs.  He reported flare-ups as increased throbbing that lasted an hour.  He also described pain with extension and flexion that occurred more frequently than it used to.  The Veteran reported that his knee disabilities affected his activities of daily living.  He reported that at times after pulling weeds, he would have to use his wife's walker to move around in the house because of pain in his knees.  The examiner noted that the Veteran had been medically retired since 2007 when he had a metatarsal amputation.  

Upon examination, the VA examiner noted that his observation of the Veteran walking up and down the hall was in direct contrast to his presentation of range of motion on the focused exam.  The examiner noted that there was quite a bit of difference from the July 2008 examination results.  The Veteran presented with an extension lag of -15 degrees on the right side and -35 degrees on the left in a supine position (residual flexion), stating that he had pain throughout the range of motion.  Flexion was to 66 degrees on the right and 80 degrees on the left, again reporting pain throughout.  The Veteran also reported pain in the anterior knee and along the patellar tendon.  In a seated position, the examiner observed that both of the Veteran's knees were able to go to a 90 degree resting position for flexion and he was noted to go almost fully to 0 degrees as he extends his leg to put his pants on.  The examiner noted that there was quite a discrepancy between the focused examination and observed ranges of motion.  When asked whether the examiner could do special testing, the Veteran deferred secondary to knee pain.  Therefore, an evaluation for instability was not performed.  The examiner stated that the left knee would have a mild bit of anterior instability and posterior instability as both the ACL and PCL are removed per total knee arthroplasty.  The examiner also mentioned that there was never a mention of instability in the past of his knees and the July 2008 report noted no evidence of instability.  The examiner also stated that except as noted in the history and examination above, there was no change in active or passive range of motion during the motion testing.  There was no additional loss of range of motion of involved joints due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The Veteran did have increasing pain with focused physical examination where he was asked to extend and flex in a supine position.  However, he walked and moved his knees well in extension-flexion while seated and while walking, which was in direct contrast to his focused examination.  The examiner concluded with diagnoses of left knee severe degenerative joint disease, with total knee arthroplasty, and right knee mild degenerative joint disease.

In an October 2009 rating decision, the RO proposed to reduce the Veteran's disability ratings for osteoarthritis of the right knee with loss of extension from 30 percent to 20 percent, right knee instability from 10 percent to noncompensable, and traumatic arthritis of the left knee with loss of flexion from 10 percent to noncompensable, effective August 1, 2010.

In a January 2010 correspondence issued to the Veteran by the VA, he was advised of the proposed reduction of the evaluations for his left and right knee disabilities.  He was further notified of the opportunity for a hearing, was informed of his appellate rights, and was given 60 days in which to submit additional evidence to show why his compensation payments should be continued at their present level.   The Veteran requested and was afforded a hearing in March 2010. 

At the March 2010 Decision Review Officer (DRO) hearing, the Veteran reported that he had instability in the left knee, even after it was replaced.  He stated that he had no swelling, but did have pain.  He could not walk for long distances or sit for long periods of time.  He also reported that it was difficult to get around.  The Veteran reported that the VA examination performed last May was not a complete examination due to the fact that he could not get into various positions, nor could he complete the examination because he was in so much pain.  The Veteran's representative pointed out that the examiner was a Nurse Practitioner, while his prior VA examination was performed by an orthopedic surgeon.  

By rating actions dated April and May 2010, the RO implemented the proposed rating reductions, effective August 1, 2010.  The Veteran contends that the RO's reductions of his disability ratings for his left and right knee disabilities were improper. 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.   See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.   Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this case, the 10 percent evaluations assigned for the Veteran's left knee traumatic arthritis with loss of flexion and right knee instability, and 30 percent evaluation assigned for osteoarthritis of the right knee with loss of extension, were in effect for over 10 years at the time of the reduction.  Because these right and left knee disabilities were rated at the same level for five years or more, the provisions pertaining to reductions of stabilized evaluations were applicable.  See 38 C.F.R. § 3.344(a) and (b) (2012); Brown v. Brown , 5 Vet. App. 413, 418 (1993).

With respect to the stabilization of disability evaluations and examination reports indicating improvement, section 3.344(a) provides that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether a recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Additionally, if doubt remains, after according due consideration to all the evidence developed under section 3.344(a), the rating will be continued pending reexamination.  38 C.F.R. § 3.344(b).

In this case, the reductions were based on the May 2009 VA examination results, which showed a difference in limitation of flexion and extension in a supine position, versus when the Veteran was walking or sitting.  As such, the RO determined that compensable ratings were no longer warranted for left knee traumatic arthritis with loss of flexion and right knee instability, and a 30 percent rating was no longer warranted for right knee osteoarthritis with loss of extension.  Additionally, the RO reasoned that the Veteran's left knee traumatic arthritis with limitation of flexion was reduced to noncompensable because he was already being compensated for his limitation of flexion of the left knee under DC 5055, and would otherwise be pyramiding. 

However, when considering the May 2009 VA examination report and the record as a whole, the Board finds that the evidence does not show that there has been an actual improvement of the Veteran's bilateral knee disabilities under the ordinary conditions of life and work to justify a reduction in his disability ratings.

The Board notes that less than a year prior to the May 2009 VA examination, the Veteran's knee disabilities were evaluated at a July 2008 QTC examination.  The Veteran reported significant pain located at the knees.  The pain occurred intermittently, as often as four to five times per day.  The characteristic of the pain was aching in nature.  The pain was elicited by physical activity and relieved by rest.  He used crutches occasionally and cane to assist in ambulation.  The examination of the right knee joint revealed tenderness and guarding of movement, with no subluxation.  The examination of the left knee joint showed tenderness with no subluxation.  Examination of the knees revealed evidence of crepitus in the right knee.  The Veteran's range of motion of the right knee was from 10 to 125 degrees, with pain beginning at 10 degrees.  The Veteran's range of motion of the left knee was from 0 to 130 degrees.


Considering the above, the Board finds that it has not been shown that there has been a material improvement of the Veteran's service-connected knee disabilities under the ordinary conditions of life and work.  The Board notes that the Veteran's knee range of motion from the July 2008 QTC examination to the May 2009 VA examination actually worsened, with extension lag of -15 degrees on the right side and -35 degrees on the left in a supine position, and flexion to 66 degrees on the right and 80 degrees on the left, reporting pain throughout.  There appeared to be an implicit finding by the May 2009 VA examiner that the Veteran was not providing best efforts.  However, the burden to justify a rating reduction is quite high and difficult to sustain on one examination based upon an examiner's observations of the Veteran's range of motion while in a seated position.

Additionally, the Veteran reported at the March 2010 DRO hearing that the VA examination performed last May was not a complete examination due to the fact that he could not get into various positions, nor could he complete the examination because he was in so much pain.  There is also no explanation of record which would suggest a medical reason why the Veteran's bilateral knee disabilities would suddenly improve (e.g., a successful surgical procedure, physical therapy, etc.)

Accordingly, the Board finds that the lay and medical evidence of record, when considered as a whole, does not show a material and sustained improvement of the Veteran's right knee osteoarthritis, with limitation of extension.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 30 percent disability rating for right knee osteoarthritis with limitation of extension was improper and the 30 percent disability rating is hereby restored, effective August 1, 2010. 

Additionally, in reference to the Veteran's right knee instability, the Veteran deferred for special instability testing of the knees at the May 2009 VA examination secondary to pain.  Therefore, an evaluation for instability was not performed at the May 2009 VA examination.  The Veteran also reported that if he did weed work, he would have to use his wife's walker to move around in the house because of pain in his knees.  He also reported at the July 2008 QTC examination that he used crutches occasionally and cane to assist in ambulation.  Accordingly, the Board finds that the competent evidence of record, when considered as a whole, does not show a material and sustained improvement of the instability of the right knee.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 10 percent disability rating for right knee instability was improper and the 10 percent disability rating is hereby restored, effective August 1, 2010. 

Furthermore, in reference to the Veteran's left knee traumatic arthritis with limitation of flexion, the RO noted that a reduction in rating was necessary in order to avoid pyramiding the Veteran's left knee disability ratings.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

While the RO is correct in that pyramiding is to be avoided when rating the Veteran's service-connected left knee disabilities, the RO cannot simply revise its prior determination under 38 C.F.R. § 3.344 absent evidence of actual improvement.  The remedy for this error is revision of this rating by a finding of clear and unmistakable error (CUE) pursuant to 38 C.F.R. § 3.105(a).  That issue, however, is not currently before the Board.

In short, the record on appeal cannot be reasonably interpreted as showing improvement of the Veteran's service-connected left knee traumatic arthritis with limitation of flexion.  Accordingly, the Board must restore the 10 percent disability rating effective August 1, 2010.

B. Severance of TDIU and DEA Benefits

Additionally, the Veteran challenges the propriety of the severances of his TDIU and DEA benefits, contending that he is still unable to sustain substantially gainful employment due to his service-connected disabilities. 

 By way of history, in a May 2002 rating decision, the RO granted entitlement to a TDIU under 4.16 (a) and DEA, effective May 1, 2001.  In a September 2002 rating decision, the Veteran was granted an earlier effective date for his TDIU of July 23, 1999 under 4.16 (b), based on his service-connected knee disabilities.  At the time of the May 2002 rating decision granting a TDIU, the Veteran was service connected for the following disabilities: status post arthroplasty of the left knee, evaluated as 60 percent disabling; traumatic arthritis of the left knee with loss of flexion, evaluated as 10 percent disabling; osteoarthritis of the right knee with loss of extension, evaluated as 30 percent disabling; and right knee instability, evaluated as 10 percent disabling.  His combined evaluation for compensation was 90 percent as of May 1, 2001. 

In an October 2009 rating decision, the RO proposed to reduce the disability ratings for the Veteran's left and right knee disabilities.  As a result, in the same rating decision, the RO proposed to discontinue entitlement to TDIU and DEA benefits because the Veteran was no longer considered totally disabled due to service-connected disabilities.  

In April and May 2010 rating decisions, the RO discontinued entitlement to a TDIU and DEA benefits, effective August 1, 2010.  The TDIU termination was based on the fact that the Veteran reported at his pre-decisional hearing that he had surgery while working for BDS, and that his position was no longer available after released from the hospital.  The RO noted that the Veteran worked 30 to 40 hours a week during the 12-months preceding termination of his employment in December 2007.  Additionally, the RO noted that the evidence showed that the Veteran was able to perform sedentary work even though he was receiving individual unemployability benefits at that time.  Further, there was no evidence that his service-connected conditions prevented him from gainful employment.  Additionally, DEA was discontinued as the Veteran was no longer found to be permanently and totally disabled.  

The procedures for the VA to follow for a reduction in evaluation of a service-connected disability or employability status are discussed above.  In reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 3.105(e) are for application, but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  When the veteran is undergoing vocational rehabilitation, education, or training, the rating will not be reduced by reason thereof unless there is received evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation, which demonstrated affirmatively the veteran's capacity to pursue the vocation or occupation for which the training is intended to qualify him or her, or unless the physical or mental demands of the course are obviously incompatible with total disability.  38 C.F.R. § 3.343(c)(1).

If a veteran with a TDIU begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of 12 consecutive months.  38 C.F.R. § 3.343(c)(2).

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, supra at 595.

As an initial matter, the Board notes that at the time of the reduction of the Veteran's service-connected knee disabilities, the Veteran continued to meet the necessary schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  At the time of reduction, the Veteran was in receipt of a 60 percent disability rating for his status post arthroplasty of the left knee, and his combined disability rating was at 80 percent.  Additionally, in a January 2011 rating decision, the Veteran was service-connected for a mood disorder secondary to his service-connected medical conditions and assigned a 30 percent disability rating, effective March 17, 2010.   

In order to terminate a TDIU, actual employability must be established by clear and convincing evidence.  38 C.F.R. § 3.343(c)(1).  However, the Veteran's TDIU was terminated because there was insufficient evidence that his service-connected disabilities precluded gainful employment.  In essence, the standard for termination of a TDIU was reversed.  Instead of requiring clear and convincing evidence before implementing the termination, it required that the current evidence prove his current entitlement.

It is clear from the evidence of record at the time of the April and May 2010 rating decisions that there was not clear and convincing evidence that the Veteran was actually employable at that time, nor was there evidence of marked improvement or recovery in physical or mental conditions or of employment progress, income earned, and prospects of economic rehabilitation.  The RO based their determination off of the Veteran's past employment that ended in December 2007.  At the time of the decisions was made, there was no evidence of record that the Veteran was employed or employable.  

To the contrary, at the March 2010 DRO hearing held, the Veteran reported that his knee disabilities continued to affect his employability due to difficulty getting around.  He had problems with walking long distances or for sitting long periods of time.  The Veteran also reported that his knee disabilities affected his ability to sleep.  Additionally, he noted that his legs were constantly cramping, which would occur if he sat too long.  He also noted that his knee pain would not subside if he stood.  The Veteran reported that he was currently using crutches daily for everything.  He also stated that his knee disabilities have gotten progressively worse, and he felt very incapacitated.  

There is no evidence that the Veteran was employed or employable at the time of the April and May 2010 rating decisions.  Subsequent to the May 2010 rating decision, the Veteran's Vocational Rehabilitation Counselor submitted a March 2011 letter.  The Counselor noted that the Veteran's knee issues impacted his ability to walk, stand, crawl, bend, lift heavy objects, carry items, drive, do his activities of daily living such as dressing, putting on his shoes and socks, getting in and out of the shower, cooking, ect.  He used a cane and/or walker to ambulate.  His knee issues also impacted his ability to sleep due to secondary pain issues.  Due to his service-connected knee disabilities and related pain, he also had significant depression/mood disorder and related issues.  His service-connected disabilities significantly impacted his ability to do daily tasks and work in any setting.  He indicated that his knees hurt constantly and he could not sleep much due to pain.  The Counselor noted that she worked with the Veteran through the Vocational Rehabilitation several times since 2001.  He was determined infeasible for competitive employment in 2003 and participated in an Independent Living Plan to improve his independence at home and in the community.  The Counselor noted that she recently re-evaluated the Veteran's feasibility, as he worked in Nevada several years ago.  Vocational Testing indicated that his math scores were in the 6th grade and verbal skills were at the 8th grade level.  The Counselor noted a decline in his overall functioning since 2004.  She further stated that the Veteran's low academic scores, mental health issues, orthopedic issues, and chronic pain issues, significantly impacted his ability to train for, gain, and maintain suitable employment in any area.  The Counselor concluded that based on the above, the Veteran was not competitively employable at that time.  Although the Veteran did work for a while, his mental health and orthopedic issues have continued to worsen, and he had not been employed since 2008.  Lastly, additional training would not make him employable, and it was the Counselor's opinion that his appeal for TDIU be granted.

A the May 2012 VA examination, the Veteran reported that he worked from 2007 to 2009 in sales until he could not stand for the prolonged periods of time that the job requested.   The examiner concluded that the Veteran's diagnoses of osteoarthritis of the right knee and traumatic arthritis of the left knee, status post total knee replacement, limit him to a sedentary job only, which does not require standing or ambulation, as standing  and ambulation are severely limited by his knee conditions.  An opinion based on all of the Veteran's service-connected disabilities was not rendered at that time.  

Additionally, the Veteran submitted a June 2013 letter from his private treating physician.  The doctor noted that after examining the Veteran, due to his multiple injuries and surgeries to his legs, he was completely unemployable forever.

Although this evidence was obtained following the May 2010 rating decision and the Board emphasizes that it is not addressing whether the Veteran is currently entitled to a TDIU, the fact remains that there was not clear and convincing evidence at time of the May 2010 rating decision that the Veteran was actually employable.  The above cited court cases make clear that a TDIU termination cannot be justified on the basis of evidence obtained after the fact.  In the absence of evidence of actual employability in substantially gainful employment at the time of the termination, termination of his TDIU was improper.

The termination of the Veteran's TDIU was not in accordance with applicable laws and regulations.  The termination was void ab initio, and the TDIU is restored, effective August 1, 2010.  

Additionally, with respect to the restoration of DEA benefits, VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a Veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if a Veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2012).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  As the Veteran's TDIU has been restored above, the Veteran has been found to be permanently and totally disabled, and is therefore also entitled to a restoration of DEA benefits, effective August 1, 2010.




ORDER

Restoration of a 30 percent disability rating for osteoarthritis of the right knee with loss of extension, effective August 1, 2010, is granted.

Restoration of a 10 percent disability rating for right knee instability, effective August 1, 2010, is granted.

Restoration of a 10 percent disability rating for traumatic arthritis of the left knee with loss of flexion, effective August 1, 2010, is granted.

Restoration of a TDIU, effective August 1, 2010, is granted.

Restoration of DEA benefits, effective August 1, 2010, is granted. 


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claims of increased disability ratings for osteoarthritis of the right knee with loss of extension, right knee instability, and traumatic arthritis of the left knee with loss of flexion.

The Veteran originally filed his increased rating claims in October 2008.  In an October 2009 rating decision, the RO continued the Veteran's 60 percent evaluation for status post arthroplasty of the left knee, and proposed to decrease the Veteran's disability ratings for osteoarthritis of the right knee with loss of extension, right knee instability, and traumatic arthritis of the left knee with loss of flexion.  In April and May 2010 rating decisions, the RO reduced the Veteran's disability ratings for osteoarthritis of the right knee with loss of extension, right knee instability, and traumatic arthritis of the left knee with loss of flexion.  However, the RO failed to adjudicate whether the Veteran was entitled to increased disability ratings for his left and right knee disabilities in a rating decision.  While the RO discussed the Veteran's increased rating claims in a SOC, it was not first adjudicated in a rating decision.

The Board is precluded from addressing these matters in the first instance as it may be prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).  Accordingly, the Board remands the Veteran's increased rating claims for osteoarthritis of the right knee with loss of extension, right knee instability, and traumatic arthritis of the left knee with loss of flexion, in order to be adjudicated in the first instance by the AOJ.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims folder relevant records of the Veteran's treatment at the Tucson VA Medical Center since December 2012.

2.  The RO/AMC should adjudicate the claims of increased disability ratings for osteoarthritis of the right knee with loss of extension, right knee instability, and traumatic arthritis of the left knee with loss of flexion in the first instance.  

3.  Additionally, the RO/AMC should review the evidence and conduct any additional development which logically flows from it.

4.  If any benefit sought on appeal is denied, provide the Veteran and his representative with a Statement of the Case and allow an appropriate time for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


